KERNER, Circuit Judge
(dissenting.)
The Superior Court of Cook County, Illinois, is a court of record. It has jurisdiction of all causes in law and equity. Mandamus is such a cause. Jurisdiction is the power to hear and determine the subject matter in controversy between parties to a suit. After a court has acquired jurisdiction its findings are conclusive in all collateral proceedings. If the law confers the *60power to render a judgment or decree, then the court has jurisdiction. -Jurisdiction, however, does not depend upon the decision of the case, and if the -complaint presents questions of a character giving a party the right to invoke the judgment of a court, jurisdiction should be entertained.
In this case a petition for mandamus was filed in a court having jurisdiction to fender judgment upon the rights of the parties. If the relators were legally entitled to have their names placed upon the ballot, then that was a right the court could enforce by mandamus. People ex rel. Powell v. Hartley, 170 Ill. 370, 48 N.E. 950. White, the defendant named in the petition, filed an answer, thus the court had jurisdiction of the subject matter as well as of the parties. The cause was tried. The 'court found that the action of the Electoral Board was an abuse of power and so arbitrary' as to amount to fraud, and entered a judgment that the ‘ mandamus writ issue. Whether the allegations of the petition for mandamus, or the proofs to sustain them, .were true or false, or that the- court may- have been mistaken in the . facts, or may have misconceived the law; did not affect-the validity of the judgment, and the judgment, whether right or wrong, was valid - and binding until set aside by proper proceedings. White appealed to-the -appellate court of Illinois. That court affirmed and .in .its decision said: “ *■ * assuming that the decision had been made by a legally constituted- board, we are still of the opinion that the superior court had jurisdiction ■ to review by mandamus the action of a board whi.ch was so clearly an abuse, of power and so arbitrary as to. amount to'fraud. * * ? The only evidence adduced before the board was that the Federal census showed the population of the village to be 4960, and in-the absence of any countervailing proof that a State or municipal census taken since 1940 disclosed the population to be in excess of 5000, the electoral..board was bound by that evidence and had no alternative except to allow the nomination papers of the relators to be filed. The.right of courts to review by mandamus, the, acts of public officers where they have acted arbitrarily or in abuse of discretion is well settled by numerous decisions in this State holding that if a discretionary power is exercised with manifest injustice, the courts are not precluded from commanding its due exercise, and as stated in Illinois State Board of Dental Examiners v. People [ex rel. Cooper], 123 Ill. 227, 13 N.E. 201, 202, ‘they will interfere, where it is clearly shown, that the discretion is abused. Such abuse of discretion will be controlled by mandamus.’ ” People ex rel. Martin v. White, 329 Ill.App. 81, 92, 67 N.E.2d 498, 503.
White, still claiming error, filed a petition in the Supreme Court of Illinois for leave to appeal. The petition was denied, 331 Ill.App. XIV, and thereafter the United States Supreme Court denied his petition for certiorari, 330 U.S. 842, 67 S.Ct. 1082, 91 L.Ed. 1288.
■ Although -the majority opinion concedes that “if the board * * .* acted arbitrarily or fraudulently” its actions are subject to judicial review, it affirms the District Court on the ground that the Superior Court and the Appellate Court erred in holding that the action 'of the Board was an abuse of power and so arbitrary as to amount to fraud, — in other words, that the judgment was wrong. However, it goes further and determines that, contrary to other erroneous judgments the error of which can be corrected only by appeal, here the error was such as to render the judgment void. But the trial was before a court having, jurisdiction of the person and subject matter. The trial was conducted according to the legal and usual method of procedure and the judgment rendered, was the result of due process. In this situation, I cannot agree that the- judgment was so vulnerable, as to render it subject to collateral attack. Even if it is assumed that the judgment was wrong, a want of due process is not established by showing merely that the decision is erroneous. Vajtauer v. Commissioner, 273 U.S. 103, 106, 47 S.Ct. 302, 71 L.Ed. 560.
>, Under the circumstances here appearing, it seems to me that, my colleagues are permitting White to use • the habeas corpus writ as a -substitute for an appeal. They are reviewing not only the judgment of the Superior Court, but the decision of the Appellate Court of Illinois. They have permitted the trial of the mandamus proceed--*61ing to go for naught and have allowed the District Court to try the case de novo. But the District Judge has no such jurisdiction and he was not at liberty to say that the Illinois courts improperly interpreted the laws of Illinois and then set up his own interpretation as a basis for declaring that due process has been denied. Gryger v. Burke, 334 U.S. 728, 731, 68 S.Ct. 1256. The District Court does not sit to review errors which a stale court may make in the administration of its own remedies, if those remedies give due process. Collins v. Johnston, 237 U.S. 502, 35 S.Ct. 649, 59 L.Ed. 1071.